Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cohen, J.), rendered June 13, 1985, convicting him of criminal sale of *702a controlled substance in the third degree (three counts), and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant absconded following the calendar Justice’s assignment of the case for trial. The defendant was informed of his right to be present at his trial and the consequences of failing to appear for trial (see, People v Parker, 57 NY2d 136). Under the facts and circumstances of the instant case the trial court properly exercised its discretion in continuing the proceedings without the defendant’s presence. It is clear that the defendant forfeited his right to be present at his trial by voluntarily absconding after being warned of the consequences of failing to appear (see, People v Sanchez, 65 NY2d 436, 443; People v Suvill, 113 AD2d 816; People v Walker, 113 AD2d 909). Mangano, J. P., Bracken, Weinstein and Rubin, JJ., concur.